DETAILED OFFICE ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Applicant’s amendment filed on 26 September 2022 is acknowledged and entered.  Following the amendment, claims 36-40 are canceled, and claims 1, 3, 7, 15, 31 and 32 are amended.    
Currently, claims 1, 3, 6, 7, 14, 15 and 31-35 are pending, and claims 1, 3, 6, 15 and 31-34 are under consideration. Claims 7, 14 and 35 are withdrawn from further consideration as being drawn to a non-elected invention/species. 

Withdrawal of Objections and Rejections:
The rejection of claims1, 3, 6, 15, 33 and 34 under 35 U.S.C. 112(b), as being indefinite is withdrawn in view of applicant’s amendment.

Formal Matters:
Claims
Claim 1 is objected to for the following informalities, appropriate correction is required:
Claim 1 recites “analyzing the sample to identify an IgG4 that binds to the allergen that inhibits an allergic response to the allergen …” in lines 5-6; the following is suggested: “analyzing the sample to identify an IgG4 that binds to the allergen and inhibits an allergic response to the allergen …”, if intended (for more proper grammar).  The claim is further objected for the recitation “preparing a therapeutic composition for administration to a patient sensitive to the allergen that includes the IgG4 or fragment thereof” in lines 7-8; the following is suggested: “preparing a therapeutic composition comprising the IgG4 or antigen binding fragment thereof” for administration to a patient sensitive to the allergen”.  

Rejections under 35 U.S.C. §112:
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description 
Claims 1, 3, 6, 15 and 31-34 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention, for the reasons of record set forth in the last Office Action mailed on 27 June 2022, at pages 4-5. 
Applicants argument filed on 26 September 2022 has been fully considered, but is not deemed persuasive for the reasons below.  
At pages 7-10 of the response, the applicant argues, citing MPEP and the specification, that the amended claims recite methods for producing an allergy treatment; that applicant is not claiming an allergy treatment; and the Office appeared to conduct the written description analysis as if Applicant had claimed an allergy treatment; that when citing the exact locations of Fiers and Amgen cited by the Office, the MPEP discusses adequate written description "sufficient to support a product claim" (MPEP §2163(II)(3)(i)); and that the as-filed specification provides adequate written description supporting the claimed subject matter, i.e., methods for producing an allergy treatment; and that the Office states that "methods for generating/producing such antibodies" is a technology "routinely used in the art" (page 7). 
This argument is not persuasive for the following reasons: first, the written description rejection is not limited to products.  In the instant case, applicants seem to cobble together limitations from disparate parts of the specification to create a “genus” of a method of preparing (making?) an allergy treatment, which is extremely broad (as no allergen specified), and requires that the allergy treatment is produced (made).  However, the specification provides 0 species for the claimed method.  Further, while the general technology of producing an antibody is routinely used in the art, the instant rejection is not a prior art rejection, rather, the issue here is that the specification does not provide adequate written description for the claimed method (0 species, for example).  According to MPEP, disclosure of an antigen fully characterized by its structure, formula, chemical name, physical properties, or deposit in a public depository does not, without more, provide an adequate written description of an antibody claimed by its binding affinity to that antigen, even when preparation of such an antibody is routine and conventional (MPEP §2163 II. A. 3(a)).  Therefore, generalized technology of antibody production does not support the specific method of producing an allergy treatment comprising an IgG4 to an allergen, as claimed.  

Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 15 and 31-34 remain rejected under 35 U.S.C. 103 as being unpatentable over Croote et al (WO2019222679A2, 11/21/2019), and further in view of Tian et al. (Int Arch Allergy Immunol 2020;181:149-158), for the reasons of record set forth in the last Office Action mailed on 27 June 2022, at pages 6-7. 
Applicants argument filed on 26 September 2022 has been fully considered, but is not deemed persuasive for the reasons below.  
At pages 11-12 of the response, the applicant argues that as the application explains, IgG4s from desensitized individuals "provide a suite of therapeutics with a high probability of including a paratope specific to an epitope implicated in any given case of allergy" (pg. 4, 1. 11-12), and the combination of Croote and Tian fail to recognize this insight, as Croote does not specifically teach to get a blood sample from a person desensitized to an allergen (as acknowledged by the Office); that Croote teaches away from samples obtained from desensitized donors, for example, Croote explicitly states, "the method of generating allergen-specific monoclonal antibodies does not comprise immunizing the human subject with the allergen or exposing the human subject to the allergen prior to obtaining the sample from the subject" ([0107]), and this aligns with the rest of Croote's disclosure because Croote teaches an allergic individual is the best source for obtaining B cells and antibodies; that the presently claimed methods use samples from desensitized individuals, which obviates the need to perform the intensive epitope discovery techniques described throughout Croote's nearly 300-page disclosure; and Tian fails to cure Croote's omission of samples from desensitized individuals, provides no teaching or suggestion that IgG4 from desensitized individuals can form the basis of a targeted allergy therapy, and cannot overcome Croote's explicit teaching away from using samples obtained from a desensitized individual. 
This argument is not persuasive for the following reasons: first, while Croote states "the method of generating allergen-specific monoclonal antibodies does not comprise immunizing the human subject with the allergen or exposing the human subject to the allergen prior to obtaining the sample from the subject", the complete sentence is “[I]n some embodiments, the method of generating allergen-specific monoclonal antibodies does not comprise immunizing the human subject with the allergen or exposing the human subject to the allergen prior to obtaining the sample from the subject” (page 38, [0107]).  In addition, Croote also teaches that certain antibodies described herein are derived from B cells isolated from human subjects who have been exposed to allergen(s) (page 123, [0333]).  Thus, contrary to applicants argument that this aligns with the rest of Croote's disclosure and Croote teaches an allergic individual is the best source for obtaining B cells and antibodies, there is no evidence or basis for such in Croote (“aligns with the rest of Croote's disclosure”), and it is applicants own interpretation that “Croote teaches an allergic individual is the best source for obtaining B cells and antibodies”, as nowhere in Croote is such indicated.  
Further, the prior art had established that allergic patients who received desensitization treatment showed a higher proportion of allergen specific IgG4 and IgG4-producing B cells; and that IgG4 dominates the immune responses during an effective desensitization treatment.  There is ample evidence supporting such in the art besides Tian.  As additional evidence, for example, Lighaam et al. (J Allergy Clin Immunol. 2014 Jan;133(1):267-70) teaches that IgG4 antibodies provide humoral immune tolerance on chronic antigenic stimulation; specific IgG4 antibodies are frequently observed during repeated antigenic stimulation such as specific immune therapy or treatment with therapeutic proteins (page 267, 1st column, last paragraph); and IgG4 responses often become prominent only after a pro-longed period of repetitive stimulation with the antigen (page 267, 2nd column, 2nd paragraph).  Akdis et al. (World Allergy Organ J. 2015 May 14;8(1):17) teaches that allergen-specific immunotherapy (AIT) has been used for 100 years as a desensitizing therapy for allergic diseases and represents the potentially curative and specific way of treatment (abstract); and that analysis of the IgG subtypes induced by AIT has shown specific increases in IgG1 and particularly IgG4, with levels increasing 10-100-fold (page 7, 1st column, last paragraph).  Ji-Hyuk Lee et al. (Ann Allergy Asthma Immunol. 2013 Dec;111(6):523-8) teaches that oral desensitization in 7- to 12-month-old infants with cow's milk allergy (CMA) was associated with the upregulation of cow's milk protein (CMP)-specific IgG4 responses accompanying the alleviation of CMA symptoms (abstract, for example).  Therefore, it had been well known in the art that desensitization with a specific allergen (allergen-specific immunotherapy, AIT) results in significant increase in specific IgG4 production, which is beneficial and therapeutic.  Therefore, it would have been instantly obvious to the person of ordinary skill in the art to identify and obtain the allergen specific IgG4 producing B cells from the blood samples of allergic patients who received desensitization treatment for producing the IgG4 since such patients produce higher levels of the allergen specific IgG4.  Although Croote does not explicitly mention to get a blood sample from a person desensitized to an allergen (AIT treatment), a prior art reference is not required to teach a well-known knowledge in the art; and lack of such disclosure does not constitute “teaches away”.  Furthermore, Croote also teaches that “there is a lack of knowledge, but growing interest, surrounding the IgG4 isotype due to its potential role in mediating the reduced clinical allergen reactivity that accompanies immunotherapy and early allergen exposure through antigen blocking. Tordesillas et al., Immunity, 2017, 47:32-50” (discussing AIT) (page 27, lines 6-9), which, again, contrary to applicants argument (that this aligns with the rest of Croote's disclosure because Croote teaches an allergic individual is the best source for obtaining B cells and antibodies), clearly indicates that Croote is aware of what had been known in the art.  Therefore, there is no basis in Croote for applicants “teaches away” argument, and applicants argument is unpersuasive.  Furthermore, it is unclear how or why Croote's nearly 300-page disclosure is even relevant here, while Croote teaches the claimed method with one exception that Croote is silent about getting a blood sample from a person desensitized to an allergen, which is well supported by the prior art literature, such as Tian and others. 
Note: the newly cited references are used to address applicants arguments, and they are not for sustaining any new ground of rejection.

Conclusion:
No claim is allowed.


Advisory Information:	
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication should be directed to Examiner DONG JIANG whose telephone number is 571-272-0872.  The examiner can normally be reached on Monday - Friday from 9:30 AM to 7:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/DONG JIANG/
Primary Examiner, Art Unit 1646
10/10/22